Case 1:19-CV-00674-RA Document 30 Filed 05/03/19 Page 1 of 2

Jason M. Drangel (JD 7204)
idrangel@incounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
William C. Wright (WW 2213)
bwri ht i Counselors.com
Brieanne Scully (BS 3711)
bscullv@ipcounselors.oom
EPSTEIN DRANGEL LLP
60 EaSt 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391

Brian Igel (BI 4574)

bi el bilawf'mn.com
BELLIZIO + IGEL PLLC

One Grand Central Place

305 Madison Avenue, 40Lh Floor
New York, New York 10165
Telephone: (212) 873-0250
Facsimile: (646) 395-1585
Attorneysfor Plaintijf

Off- th`te LLC

UNITED STATES DlSTRlCT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OFF-WHITE LLC,
Plaz`n!iff

V.

CIvIL ACTION No.
19-cv-674 (RA)

BAODING SPRINGRU TRADE CO., LTD., et
al.,
Dejéndams

 

Case 1:19-cV-00674-RA Document 30 Filed 05/03/19 Page 2 of 2

NOTICE OF V()LUNTARY DISMISSAL

PURSUANT TO Rule 4l(a)(l)(A)(i) of the Federal Rules of Civil Procedure,
Plaintiff Off-White, LLC (“Off-White” or “PlaintifF’), by their undersigned attorneys, hereby

give notice of dismissal of all claims against Defendant Dongguan City Dandan Garments Co.,

Ltd. in the above-captioned action, with prejudice, and with each party to bear its own attorneys’

fees, costs and expenses

Dated: May 2, 2019

lt is So ()RDERED.

Signed at New York, NY on

Respectt`ully Submitted,

BY:

¥, 2019.

EPSTEIN D L LLP

j

l

i
arieanne §cully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attomeyjor Pfal`mijj"
()jF- White LLC

 

Judge Ronnie Abrams
United States District Judge

